
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SERVICING AGREEMENT
  
between
  
YAMAHA MOTOR CORPORATION, U.S.A.
   
and
   
ITT COMMERCIAL FINANCE CORP.,
  
as Servicer
  
Dated as of March 1, 1994

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  PAGE

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS
SECTION 1.1.
 
Definitions
 
2
ARTICLE II

ADMINISTRATION AND SERVICING OF RECEIVABLES
SECTION 2.1.
 
Acceptance of Appointment and Other Matters Relating to ITT
 
4 SECTION 2.2.   Representations, Warranties and Covenants of ITT   4
SECTION 2.3.   Representations, Warranties and Covenants of Yamaha   5
SECTION 2.4.   Annual Servicer's Certificate   6 SECTION 2.5.   Annual
Independent Public Accountants' Servicing Report   7
ARTICLE III

OTHER MATTERS RELATING TO ITT
SECTION 3.1.
 
Liability of ITT
 
8 SECTION 3.2.   Merger or Consolidation of, or Assumption of the Obligations
of, ITT   8 SECTION 3.3.   Limitation on Liability of ITT and Others   8
SECTION 3.4.   Indemnification of Yamaha   8 SECTION 3.5.   Indemnification of
ITT   9 SECTION 3.6.   Access to Certain Documentation and Information Regarding
the Receivables   9 SECTION 3.7.   Examination of Records   9 SECTION 3.8.  
Delegation of Duties   9
ARTICLE IV

SERVICER DEFAULTS
SECTION 4.1.
 
Servicer Defaults
 
10 SECTION 4.2.   Yamaha to Act; Appointment of Successor   11 SECTION 4.3.  
Waiver of Past Defaults   11          


i

--------------------------------------------------------------------------------


ARTICLE V

MISCELLANEOUS
SECTION 5.1.
 
Governing Law
 
12 SECTION 5.2.   Notices   12 SECTION 5.3.   Severability of Provisions   12
SECTION 5.4.   Assignment   12 SECTION 5.5.   No Waiver; Cumulative Remedies  
12 SECTION 5.6.   Counterparts   12 SECTION 5.7.   Headings.   12 SECTION 5.8.  
Certificates and Opinions of Counsel   12 SECTION 5.9.   Attorney Fees   13
SECTION 5.10.   Parties Bound   13 SECTION 5.11.   Contrary Provisions   13
SECTION 5.12.   No Offset   13 SECTION 5.13.   Termination   13 SECTION 5.14.  
Third Party Beneficiaries   13
SCHEDULE I
 
Schedule of Accounts
 
15 SCHEDULE II   Schedule of Concentration Accounts   16

ii

--------------------------------------------------------------------------------

        SERVICING AGREEMENT, dated as of March 1, 1994 (this "Agreement"),
between YAMAHA MOTOR CORPORATION, U.S.A. ("Yamaha"), a corporation organized and
existing under the laws of the State of California, and ITT COMMERCIAL FINANCE
CORP. ("ITT"), a corporation organized and existing under the laws of the State
of Nevada, as servicer (in such capacity, the "Servicer").

        In consideration of the mutual agreements herein contained, the receipt
and sufficiency of which is hereby acknowledged, each party agrees as follows
for the benefit of the other party:

B A C K G R O U N D:

        The following statements are the mutual representations of the parties
with respect to certain factual matters forming the basis for this Agreement and
are an integral part of this Agreement.

        A.    Receivables.    Pursuant to a Receivables Sale Agreement, dated as
of March 1, 1994 (as amended, supplemented or otherwise modified and in effect
from time to time, the "Receivables Sale Agreement"), between Yamaha, as
purchaser, and ITT, as seller, Yamaha will own, among other things, all of ITT's
right, title and interest in, to and under all receivables (collectively, the
"Receivables") arising out of all wholesale motorized equipment financing
accounts (collectively, the "Accounts") established by ITT with respect to
wholesale financing arrangements with domestic dealers or manufacturers which
have entered into dealer or other purchaser agreements with Yamaha to sell
products manufactured by Yamaha Motor Manufacturing Corporation of America or
Yamaha Motor Company, Ltd. (collectively, the "Yamaha Dealers"). The Receivables
include the rights to payment of money (whether characterized as "accounts",
"chattel paper" or "general intangibles", each as defined in Article 9 of the
UCC) arising in each Account received on or after January 31, 1994 (the "Cut-Off
Date") until termination of this Agreement pursuant to Section 5.13 hereof. The
Accounts include (i) the wholesale motorized equipment financing accounts so
indicated on Schedule I hereto and (ii) all wholesale motorized equipment
financing accounts that will become Accounts following the creation thereof by
ITT.

        B.    Servicing of Receivables.    The parties hereto desire that ITT
continue to service the Receivables on behalf of Yamaha pursuant to the terms of
this Agreement.

--------------------------------------------------------------------------------

ARTICLE I
   
DEFINITIONS

        SECTION 1.1.    Definitions.    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Receivables Sale Agreement.

        "Accounts" shall have the meaning specified in the recitals hereto.

        "Agreement" shall have the meaning specified in the recitals hereto.

        "Business Day" shall mean any day other than a Saturday, Sunday or a day
on which commercial banks in the State of California are authorized or obligated
by law to be closed.

        "Closing Date" shall mean the date of effectiveness of the Receivables
Sale Agreement in accordance with the terms of such Agreement.

        "Collection Account" shall mean the special purpose account established
by the Trustee in accordance with the Pooling and Servicing Agreement.

        "Collections" shall mean, with respect to any Receivable at any time,
any payment made by a Yamaha Dealer to ITT in respect of such Receivable.

        "Concentration Account" shall have the meaning specified in
Section 2.2(j).

        "Cut-Off Date" shall have the meaning specified in the recitals hereto.

        "Eligible Institution" shall mean (a) the corporate trust department of
the Trustee or (b) a depository institution or trust company organized under the
laws of the United States of America or any one of the states thereof, or the
District of Columbia (or any domestic branch of a foreign bank), which at all
times (i) has either (A) a long-term unsecured debt rating of "A2" or better by
Moody's and of "AAA" or better by Standard & Poor's or such other rating that is
acceptable to Moody's and Standard & Poor's, as evidenced by a letter from such
rating agency to the Trustee, or (B) a certificate of deposit rating of "P-1" by
Moody's and "A-1+" by Standard & Poor's or such other rating that is acceptable
to each such rating agency, as evidenced by a letter from such rating agency to
the Trustee, and (ii) whose deposits are insured by the Federal Deposit
Insurance Corporation. If so qualified, the Trustee may be considered an
Eligible Institution for the purposes of clause (b) of this definition.

        "Financing Program Agreements" shall mean those certain floorplan
financing agreements between ITT and Yamaha, together with any documents related
thereto, as amended, supplemented, or otherwise modified and in effect from time
to time, copies of which shall be attached to a certificate of Yamaha
(acknowledged by ITT) to be provided on the Closing Date.

        "Governmental Authority" shall mean the United States of America, any
state or other political subdivision thereof and any United States entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        "Initial Accounts" shall have the meaning specified in the recitals
hereto.

        "ITT" shall mean ITT Commercial Finance Corp., a corporation organized
and existing under the laws of the State of Nevada, and its successors and
assigns.

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Outstandings" shall mean the principal balance of all obligations owed
by Yamaha Dealers to ITT in respect of Yamaha Products purchased by such Yamaha
Dealers from Yamaha. In the case of a Yamaha Product financed by ITT, such
obligations shall be deemed outstanding commencing on the date of the applicable
invoice in respect of such Yamaha Product from Yamaha.

2

--------------------------------------------------------------------------------


        "Parent" shall mean Yamaha Motor Company, Ltd., corporation organized
and existing under the laws of Japan.

        "Person" shall mean any legal person, including any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Authority or other entity of a
similar nature.

        "Pooling and Servicing Agreement" shall mean that certain Pooling and
Servicing Agreement, dated as of March 1, 1994, between YMRC and the Trustee, as
the same may be amended, supplemented or otherwise modified and in effect from
time to time.

        "Product Security" shall mean, with respect to a Receivable, upon
effectiveness of the Receivables Sale Agreement, Yamaha's security interest in
the Yamaha Product related to such Receivable.

        "Receivables" shall have the meaning specified in the recitals hereto.

        "Receivables Sale Agreement" shall have the meaning specified in the
recitals hereto.

        "Requirements of Law" shall mean, for any Person, the certificate of
incorporation or articles of association and by-laws or other organizational or
governing documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or to which such Person is subject,
whether Federal, state or local.

        "Service Transfer" shall have the meaning specified in Section 4.1.

        "Servicer" shall mean ITT, in its capacity as servicer of the
Receivables hereunder.

        "Servicer Default" shall have the meaning specified in Section 4.1.

        "Standard & Poor's" shall mean Standard & Poor's Ratings Group.

        "Successor Servicer" shall have the meaning specified in Section 4.2.

        "Termination Notice" shall have the meaning specified in Section 4.1.

        "Trustee" shall mean The Fuji Bank and Trust Company, a New York banking
corporation, in its capacity as trustee under the Pooling and Servicing
Agreement, and its successors and assigns in such capacity.

        "UCC" shall mean the Uniform Commercial Code as in effect in the State
of California at any time.

        "Yamaha Dealers" shall have the meaning specified in the recitals
hereto.

        "Yamaha Products" shall mean new motorcycles, snowmobiles, all terrain
vehicles, water vehicles, outboard motors and certain other motorized equipment
manufactured by Yamaha Motor Company, Ltd. and Yamaha Motor Manufacturing
Corporation of America and distributed in the United States by Yamaha.

        "YMRC" shall mean Yamaha Motor Receivables Corporation, a corporation
organized and existing under the laws of the State of Delaware and a
wholly-owned subsidiary of Yamaha, as transferor of Receivables under the
Pooling and Servicing Agreement.

3

--------------------------------------------------------------------------------


ARTICLE II
   
ADMINISTRATION AND SERVICING
OF RECEIVABLES

        SECTION 2.1.    Acceptance of Appointment and Other Matters Relating to
ITT.    

        (a)    Appointment as Servicer.    Yamaha hereby appoints ITT, and ITT
hereby agrees, to act as Servicer under this Agreement.

        (b)    Servicing Procedures.    ITT shall service and administer the
Receivables and shall collect payments due under the Receivables in accordance
with its customary and usual servicing procedures for servicing wholesale dealer
receivables comparable to the Receivables and shall have full power and
authority, acting alone or through any party properly designated by it
hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable. Without limiting the
generality of the foregoing, ITT is hereby authorized and empowered to execute
and deliver, on behalf of Yamaha, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Receivables. Yamaha shall furnish ITT with any
powers of attorney and other documents necessary or appropriate to enable ITT to
carry out its servicing and administrative duties hereunder and Yamaha shall not
be held responsible for any act or omission by ITT in its use of such powers of
attorney.

        SECTION 2.2.    Representations, Warranties and Covenants of
ITT.    ITT, in its capacity as Servicer, hereby makes the following
representations, warranties and covenants to Yamaha:

        (a)    Organization and Good Standing.    ITT is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has, in all material respects, full corporate power, authority and
legal rights to own its properties and conduct its business as such properties
are presently owned and as such business is presently conducted, and to execute,
deliver and perform its obligations under this Agreement.

        (b)    Due Qualification.    ITT is duly qualified to do business and is
in good standing as a foreign corporation (or is exempt from such requirements)
and has obtained all necessary licenses and approvals in each jurisdiction in
which the servicing of the Receivables as required by this Agreement requires
such qualification, except where the failure to so qualify or obtain licenses or
approvals would not have a material adverse effect on its ability to perform its
obligations hereunder.

        (c)    Due Authorization.    The execution, delivery, and performance of
this Agreement has been duly authorized by ITT by all necessary corporate action
on its part.

        (d)    Binding Obligation.    This Agreement constitutes a legal, valid
and binding obligation of ITT, enforceable in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereinafter in effect
affecting the enforcement of creditors' rights, and except as such
enforceability may be limited by general principles of equity (whether such
enforceability is considered in a proceeding at law or in equity).

        (e)    No Violation.    The execution and delivery of this Agreement by
ITT, the performance by ITT of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to ITT will not conflict
with, violate, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any requirement of law applicable to ITT or any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which ITT
is a party or by which it is bound.

4

--------------------------------------------------------------------------------




        (f)    No Proceedings.    There are no proceedings or investigations
pending or threatened against ITT before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement, seeking any determination or ruling that, in the reasonable judgment
of ITT, would adversely affect the performance by ITT of its obligations under
this Agreement or seeking any determination or ruling that would adversely
affect the validity or enforceability of this Agreement.

        (g)    Compliance with Requirements of Law.    ITT shall duly satisfy
all obligations on its part to be fulfilled under or in connection with the
Receivables and the Accounts, will maintain in effect all qualifications
required under Requirements of Law in order to service properly the Receivables
and the Accounts and will comply in all material respects with all Requirements
of Law in connection with servicing the Receivables and the Accounts the failure
to comply with which would have an adverse effect on the interests of Yamaha.

        (h)    No Rescission or Cancellation.    ITT shall not permit any
rescission or cancellation of a Receivable except as ordered by a court of
competent jurisdiction or other Governmental Authority.

        (i)    Protection of Yamaha's Rights.    ITT shall take no action, nor
omit to take any action, which would impair the rights of Yamaha in the
Receivables, nor shall it reschedule, revise or defer payments due on any
Receivable, except in accordance with the Financing Program Agreements.

        (j)    Servicer Concentration Account.    ITT maintains deposit accounts
(collectively, the "Concentration Account"), a listing of which is attached
hereto as Schedule II, into which it shall deposit all amounts paid by the
Dealers under ITT Agreements for Wholesale Financing, which Concentration
Account shall be segregated special purpose accounts established and maintained
by ITT with an Eligible Institution. ITT agrees with Yamaha that (i) it will not
change this method of collection without the prior written consent of Yamaha;
(ii) concurrently with the transfer of amounts from the Concentration Account in
respect of a particular day, ITT will make the deposits and transfers required
by the terms of this Agreement for such day.

        (k)    Negative Pledge.    ITT will not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any lien
on, any Receivable or Yamaha Product which is prior to Yamaha's lien on such
Receivable or Yamaha Product, whether now existing or hereafter created, or any
interest therein, and ITT shall defend the rights, title and interest of Yamaha
in, to and under any Receivable and related Product Security sold and assigned
to Yamaha, whether now existing or hereafter created, against all claims of
third parties claiming through or under Yamaha.

        (l)    Notice of Breach.    The representations and warranties set forth
in this Section 2.2 shall survive the sale and assignment of the Receivables to
Yamaha. Upon discovery by Yamaha of any breach of any of the representations and
warranties set forth in this Section 2.2, Yamaha shall give prompt written
notice to ITT of such breach.

        (m)    Financing Program Agreements.    ITT agrees that the Financing
Program Agreements attached to the certificate of Yamaha, dated the Closing
Date, constitute all of the agreements related to the servicing of Receivables
in effect as of the Closing Date between Yamaha and ITT.

        SECTION 2.3.    Representations, Warranties and Covenants of
Yamaha.    Yamaha hereby makes the following representations, warranties and
covenants to ITT:

        (a)    Organization and Good Standing.    Yamaha is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and has, in all material

5

--------------------------------------------------------------------------------

respects, full corporate power, authority and legal rights to own its properties
and conduct its business as such properties are presently owned and as such
business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement.

        (b)    Due Qualification.    Yamaha is duly qualified to do business and
is in good standing as a foreign corporation (or is exempt from such
requirements) and has obtained all necessary licenses and approvals in each
jurisdiction in which the sale of motorized equipment to retail dealers requires
such qualification, except where the failure to so qualify or obtain licenses or
approvals would not have a material adverse effect on its ability to perform its
obligations hereunder.

        (c)    Due Authorization.    The execution, delivery, and performance of
this Agreement has been duly authorized by Yamaha by all necessary corporate
action on the part thereof.

        (d)    Binding Obligation.    This Agreement constitutes a legal, valid
and binding obligation of Yamaha, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereinafter in effect
affecting the enforcement of creditors' rights, and except as such
enforceability may be limited by general principles of equity (whether such
enforceability is considered in a proceeding at law or in equity).

        (e)    No Violation.    The execution and delivery of this Agreement by
Yamaha, the performance by Yamaha of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof applicable to Yamaha will not
conflict with, violate, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
material default under, any requirement of law applicable to Yamaha or any
material indenture, contract, agreement, mortgage, deed of trust, or other
instrument to which Yamaha is a party or by which it is bound.

        (f)    No Proceedings.    There are no proceedings or, to the best
knowledge of Yamaha, investigations, pending or threatened against Yamaha before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, seeking any determination or ruling
that, in the reasonable judgment of Yamaha, would materially and adversely
affect the performance by Yamaha of its obligations under this Agreement, or
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Agreement.

        (g)    Notice of Breach.    The representations and warranties set forth
in this Section 2.3 shall survive the sale and assignment of the Receivables by
ITT to Yamaha. Upon discovery by ITT of a breach of any of the representations
and warranties set forth in this Section 2.3, ITT shall give prompt written
notice to Yamaha of such breach.

        (h)    Floorplan Financing Agreements.    Yamaha certifies that the
Floorplan Financing Agreements attached to a certificate of Yamaha, dated the
Closing Date, constitute all of the agreements related to the servicing of
Receivables in effect as of the Closing Date between ITT and Yamaha.

        SECTION 2.4.    Annual Servicer's Certificate.    ITT will deliver to
Yamaha, on or before May 31 of each calendar year, beginning with 1995, an
officer's certificate in form and substance satisfactory to Yamaha, (a) stating
that a review of the activities of ITT during the preceding calendar year and of
its performance under this Agreement was made under the supervision of the
officer signing such certificate and (b) stating that, to the best of such
officer's knowledge, based on such review, either there has occurred no event
which, with the giving of notice or passage of time or both, would constitute a
Servicer Default and ITT has fully performed all its obligations under this
Agreement throughout such year.

6

--------------------------------------------------------------------------------

        SECTION 2.5.    Annual Independent Public Accountants' Servicing
Report.    

        (a)   On or before May 31 of each calendar year, beginning with 1995,
and for so long as this Agreement is in effect, ITT shall, at its expense, cause
a firm of nationally recognized independent public accountants (who may also
render other services to ITT) to furnish a report to Yamaha to the effect that
such firm has applied certain procedures agreed upon with ITT to certain
documents and records relating to the administration and servicing of Accounts
under this Agreement, and that, based upon such agreed upon procedures, such
firm will provide a report stating that the servicing was conducted in
compliance with this Agreement, except for such exceptions or errors as they
believe to be immaterial and such other exceptions as shall be set forth in such
statement.

        (b)   On or before May 31 of each calendar year, beginning with 1995,
ITT shall cause a firm of nationally recognized independent public accountants
(who may also render other services to ITT) to furnish, a report prepared using
generally accepted auditing standards to the effect that they have compared the
mathematical calculations of each amount set forth in the monthly servicer's
reports forwarded by ITT during the period covered by such report (which shall
be the period from May 31 (except for the period ending May 31, 1995, which
shall be from the Closing Date to May 31, 1995) of the preceding calendar year
to and including May 31 of such calendar year) with ITT computer reports which
were the source of such amounts and that on the basis of such comparison, such
accountants are of the opinion that such amounts are in agreement, except for
such exceptions as they believe to be immaterial and such other exceptions as
shall be set forth in such statement. It shall be understood between the parties
hereto that the cost of any audit by any certified public accounting firm
undertaken in accordance with this Section 2.5(b) other than on an annual basis
shall be assumed by Yamaha.

        (c)   If (i) ITT makes a deposit into the Concentration Account in
respect of a Collection of a Receivable and such Collection was received by ITT
in the form of a check which is not honored for any reason or (ii) ITT makes a
mistake with respect to the amount of any Collection and deposits an amount that
is less than or more than the actual amount of such Collection, ITT shall
appropriately adjust the amount subsequently deposited into the Concentration
Account to reflect such dishonored check or mistake. Any Receivable in respect
of which a dishonored check is received shall be deemed not to have been paid.

7

--------------------------------------------------------------------------------


ARTICLE III
   
OTHER MATTERS RELATING TO ITT

        SECTION 3.1.    Liability of ITT.    ITT shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by ITT in
such capacity herein or in the documents incorporated by reference herein.

        SECTION 3.2.    Merger or Consolidation of, or Assumption of the
Obligations of, ITT.    ITT shall not consolidate with, or merge into, any other
corporation, or convey or transfer its properties and assets substantially as an
entity to any Person, unless:

        (i)    the corporation formed by such consolidation or into which ITT is
merged or the Person which acquires by conveyance or transfer the properties and
assets of ITT substantially as an entity shall be a corporation organized and
existing under the laws of the United States of America or any State or the
District of Columbia, and if ITT is not the surviving entity, shall expressly
assume, by an agreement supplemental hereto, executed and delivered to Yamaha,
the performance of every covenant and obligation of ITT hereunder (to the extent
that any right, covenant or obligation of ITT, is inapplicable to the successor
entity, such successor entity shall be subject to such covenant or obligation,
or benefit from such right, as would apply, to the extent practicable, to such
successor entity); and

        (ii)   ITT has delivered to Yamaha an Officer's Certificate and an
opinion of counsel (in form and substance satisfactory to Yamaha) each stating
that such consolidation, merger, conveyance or transfer and such supplemental
agreement comply with this Section 3.2 and that all conditions precedent herein
provided for relating to such transaction have been complied with.

        SECTION 3.3.    Limitation on Liability of ITT and Others.    The
directors, officers, employees or agents of ITT shall not be under any liability
to Yamaha or any other Person hereunder or pursuant to any document delivered
hereunder, it being expressly understood that all such liability is expressly
waived and released as a condition of, and as consideration for, the execution
of this Agreement; provided, however, that this provision shall not protect the
directors, officers, employees and agents of ITT against any liability which
would otherwise be imposed by reason of willful misfeasance, bad faith or gross
negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder. Except as provided in the
Financing Program Agreements and Section 3.4, ITT shall not be under any
liability to Yamaha or any other Person for any action taken or for refraining
from the taking of any action in its capacity as Servicer pursuant to this
Agreement whether arising from express or implied duties under this Agreement;
provided, however, that this provision shall not protect ITT against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties hereunder or by reason of
reckless disregard of obligations and duties hereunder. ITT may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. ITT shall not be under any
obligation to appear in, prosecute or defend any legal action which is not
incidental to its duties to service the Receivables in accordance with this
Agreement which in its reasonable opinion may involve it in any expense or
liability.

        SECTION 3.4.    Indemnification of Yamaha.    ITT shall indemnify and
hold harmless Yamaha from and against any loss, liability, expense, damage or
injury arising out of or relating to any claims, actions or proceedings brought
or asserted by third parties which are suffered or sustained by reason of any
acts or omissions of ITT pursuant to this Agreement or due to the failure of ITT
to comply with any applicable state or federal law, including but not limited to
any judgment, award, settlement, reasonable attorneys' fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim; provided, however, that ITT shall not indemnify
Yamaha for any liability, cost or expense of Yamaha if any such claims, actions
or proceedings relate to any action taken

8

--------------------------------------------------------------------------------


by Yamaha at the request of any Federal, state or local income or franchise
taxes (or any interest or penalties with respect thereto) required to be paid by
Yamaha in connection herewith to any taxing authority. Any indemnification
pursuant to this Section 3.4 shall only be from the assets of ITT. The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof and shall survive the
termination of this Agreement.

        SECTION 3.5.    Indemnification of ITT.    Yamaha shall indemnify and
hold harmless ITT, from and against any loss, liability, expense, damage or
injury arising out of or relating to any claims, actions or proceedings brought
or asserted by third parties which are suffered or sustained by reason of any
acts or omissions of ITT pursuant to this Agreement or due to the failure of
Yamaha to comply with any applicable state or federal law, including, but not
limited to, any judgment, award, settlement, reasonable attorneys' fees and
other costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided, however, that Yamaha shall not
indemnify ITT for any liability, cost or expense of ITT if any such claims,
actions or proceedings relate to any action taken by ITT at the request of any
Federal, state or local income or franchise taxes (or any interest or penalties
with respect thereto) required to be paid by ITT in connection herewith to any
taxing authority. Any indemnification pursuant to this Section 3.5 shall only be
from the assets of Yamaha. The provisions of this indemnity shall run directly
to and be enforceable by an injured party subject to the limitations hereof and
shall survive the termination of this Agreement.

        SECTION 3.6.    Access to Certain Documentation and Information
Regarding the Receivables.    ITT shall provide to Yamaha access to the
documentation regarding the Accounts and the Receivables in such cases where
Yamaha is required in connection with the enforcement of its rights in the
Accounts and Receivables, or by applicable statutes or regulations, to review
such documentation, such access being afforded without charge but only (i) upon
reasonable prior request, (ii) during normal business hours, (iii) subject to
such security and confidentiality procedures as ITT may deem reasonably
necessary and (iv) at offices designated by ITT. Nothing in this Section 3.6
shall derogate from the obligation of Yamaha or ITT to observe any applicable
law prohibiting disclosure of information regarding the Dealers, and the failure
of ITT to provide access as provided in this Section 3.6 as a result of such
obligation shall not constitute a breach of this Section 3.6.

        SECTION 3.7.    Examination of Records.    ITT and Yamaha shall clearly
and unambiguously identify each Account designated in its computer or other
records to reflect that the Receivables arising in such Account have been sold
to Yamaha pursuant to the Receivables Sale Agreement and subsequently sold by
Yamaha to YMRC and transferred by YMRC to the trust established under the
Pooling and Servicing Agreement.

        SECTION 3.8.    Delegation of Duties.    It is understood and agreed by
the parties hereto that ITT may delegate certain of its duties hereunder to any
Person who agrees to conduct such duties in accordance with the standards set
forth in Section 2.1(b). The fees of any Person to whom such duties are
delegated shall be for the account of ITT. Any such delegations shall not
relieve ITT of its liability and responsibility with respect to such duties.

9

--------------------------------------------------------------------------------


ARTICLE IV
   
SERVICER DEFAULTS

        SECTION 4.1.    Servicer Defaults.    If any one of the following events
(a "Servicer Default") shall occur and be continuing:

        (a)   any failure by ITT to make any payment, transfer or deposit
required hereunder on or before the date occurring five (5) Business Days after
the date such payment, transfer or deposit is required to be made or given, as
the case may be, under the terms of this Agreement; provided, however, that any
such failure caused by a nonwillful act of ITT shall not constitute a Servicer
Default if ITT promptly remedies such failure within five (5) Business Days
after receiving notice of such failure or otherwise becoming aware of such
failure;

        (b)   failure on the part of ITT duly to observe or perform any other
covenants or agreements of ITT set forth in this Agreement, which has an adverse
effect on Yamaha's rights in the Receivables and which continues unremedied for
a period of sixty (60) days after the date on which the written notice of such
failure requiring the same to be remedied shall have been given to ITT and which
continues to adversely affect Yamaha's rights in the Receivables, or ITT shall
delegate its duties under this Agreement;

        (c)   any representation, warranty or certification made by ITT in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has an adverse effect on Yamaha's rights
in the Receivables and which continues to be incorrect in any material respect
and which continues to affect adversely Yamaha's right in the Receivables for a
period of sixty (60) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to ITT by
Yamaha; or

        (d)   ITT shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to ITT or of or relating to
all or substantially all of its property, or a decree or order of a court or
agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against ITT and such decree or order shall have remained in force
undischarged or unstayed for a period of sixty (60) days; or ITT shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make any assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations;

then, so long as such Servicer Default shall not have been remedied, Yamaha, by
notice then given in writing to ITT (a "Termination Notice"), may terminate all
of the rights and obligations of ITT as Servicer under this Agreement and in, to
and under the Receivables and the proceeds thereof and appoint a new Servicer (a
"Service Transfer"). After receipt by ITT of such Termination Notice, and on the
date that a Successor Servicer shall have been appointed by Yamaha pursuant to
Section 4.2, all authority and power of ITT under this Agreement shall pass to
and be vested in such Successor Servicer; and, without limitation, Yamaha is
hereby authorized and empowered (upon the failure of ITT to cooperate) to
execute and deliver, on behalf of ITT, as attorney-in-fact or otherwise, all
documents and other instruments upon the failure of ITT to execute or deliver
such documents or instruments, and to do and accomplish all other acts or things
necessary or appropriate to effect the purposes of such Service Transfer. ITT
agrees to cooperate with Yamaha and such Successor Servicer in effecting the
termination of the responsibilities and rights of ITT to conduct servicing
hereunder, including, without limitation, the transfer to such Successor
Servicer of all authority of ITT to service the Receivables provided for under
this Agreement, including, without limitation, all authority over all
Collections which shall on the date of transfer be held by ITT for deposit, or
which have been

10

--------------------------------------------------------------------------------

deposited by ITT, in the Concentration Account, or which shall thereafter be
received with respect to the Receivables, and in assisting the Successor
Servicer and in enforcing all rights to recoveries. ITT shall promptly transfer
its electronic records relating to the Receivables to the Successor Servicer in
such electronic form as the Successor Servicer may reasonably request and shall
promptly transfer to the Successor Servicer all other records, correspondence
and documents necessary for the continued servicing of the Receivables in the
manner and at such times as the Successor Servicer shall reasonably request. To
the extent that compliance with this Section 4.1 shall require ITT to disclose
to the Successor Servicer information of any kind which ITT reasonably deems to
be confidential, the Successor Servicer shall be required to enter into such
customary licensing and confidentiality agreements as ITT shall deem necessary
to protect its interest.

        Notwithstanding the foregoing, a delay in or failure of performance
referred to in Section 4.1(a) for a period of five (5) Business Days after the
applicable grace period or under Section 4.1(b) or (c) for a period of ten
(10) Business Days after the applicable grace period, shall not constitute a
Servicer Default if such delay or failure could not be prevented by the exercise
of reasonable diligence by ITT and such delay or failure was caused by an act of
God or the public enemy, acts of declared or undeclared war, public disorder,
rebellion, riot or sabotage, epidemics, landslides, lightning, fire, hurricanes,
tornadoes, earthquakes, nuclear disasters or meltdowns, floods, power outages or
similar causes. The preceding sentence shall not relieve ITT from using its best
efforts to perform its obligations in a timely manner in accordance with the
terms of this Agreement and ITT shall provide Yamaha with an officer's
certificate giving prompt notice of such failure or delay by it, together with a
description of the cause of such failure or delay and its efforts so to perform
its obligations. ITT shall immediately notify Yamaha in writing of any Servicer
Default.

        SECTION 4.2.    Yamaha to Act; Appointment of Successor.    

        (a)   On and after the receipt by ITT of a Termination Notice pursuant
to Section 4.1, ITT shall continue to perform all servicing functions under this
Agreement until the date specified in the Termination Notice or otherwise
specified by Yamaha in writing or, if no such date is specified in such
Termination Notice, or otherwise specified by Yamaha, until a date mutually
agreed upon by ITT and Yamaha (not to exceed ninety (90) days from the date of
delivery of such notice). Yamaha shall as promptly as possible after the giving
of a Termination Notice appoint a successor servicer (the "Successor Servicer"),
and such Successor Servicer shall accept its appointment by a written assumption
in a form acceptable to Yamaha. Yamaha may obtain bids from any potential
successor servicer. In the event that a Successor Servicer has not been
appointed and has not accepted its appointment at the time when ITT ceases to
act as Servicer, Yamaha without further action shall automatically be appointed
the Successor Servicer. Notwithstanding the above, Yamaha shall, if it is
legally unable so to act, petition a court of competent jurisdiction to appoint
any established financial institution having a net worth of not less than
$50,000,000 and whose regular business includes the servicing of wholesale
dealer receivables as the Successor Servicer hereunder.

        (b)   Upon its appointment, the Successor Servicer shall be the
successor in all respects to ITT with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on ITT by the terms and provisions hereof,
and all references in this Agreement to ITT shall be deemed to refer to the
Successor Servicer; provided, however, that the outgoing Servicer shall not be
relieved of any liability hereunder for its actions prior to the transfer of
servicing hereunder; and provided further that, (i) the outgoing Servicer shall
not indemnify Yamaha for acts, omissions or alleged acts or omissions by a
Successor Servicer and (ii) the outgoing Servicer shall not pay or reimburse
Yamaha for any expense, disbursement or advance of Yamaha related to or arising
as a result of the negligence or bad faith of the Successor Servicer.

        SECTION 4.3.    Waiver of Past Defaults.    Yamaha may waive any default
by ITT in the performance of its obligations hereunder and its consequences.
Upon any such waiver of a past default, such default shall cease to exist, and
any default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

11

--------------------------------------------------------------------------------

ARTICLE V
   
MISCELLANEOUS

        SECTION 5.1.    Governing Law.    This Agreement shall be construed in
accordance with the laws of the State of California, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

        SECTION 5.2.    Notices.    All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
sent by facsimile transmission and confirmed by personal delivery or overnight
delivery, to (a) in the case of ITT, to ITT Commercial Finance Corp., 8251
Maryland Avenue, Clayton, MO, 63105, Attention: General Counsel; (b) in the case
of Yamaha, to Yamaha Motor Corporation, U.S.A., 6555 Katella Avenue, Cypress, CA
90630, Attention: Russell D. Jura, Esq.; in the case of the Trustee, to The Fuji
Bank and Trust Company, Two World Trade Center, 81st Floor, New York, New York
10048, Attention: Trust Administration Department; or, as to each party, at such
other address as shall be designated by such party in a written notice to each
other party.

        SECTION 5.3.    Severability of Provisions.    If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

        SECTION 5.4.    Assignment.    Notwithstanding anything to the contrary
contained herein, this Agreement may not be assigned by ITT or Yamaha, as the
case may be, without the prior written consent of the other party; provided that
Yamaha may assign its rights in, to and under (but not its obligations under)
this Agreement to YMRC, which may assign its rights to the Trustee, and ITT
hereby consents to such assignments and the transactions contemplated thereby.

        SECTION 5.5.    No Waiver; Cumulative Remedies.    No failure to
exercise, and no delay in exercising, on the part of Yamaha or ITT, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

        SECTION 5.6.    Counterparts.    This Agreement may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

        SECTION 5.7.    Headings.    The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

        SECTION 5.8.    Certificates and Opinions of Counsel.    

        (a)   Any certificate delivered may be based, insofar as it relates to
legal matters, upon an opinion of counsel, unless the Person delivering such
certificate knows, or in the exercise of reasonable care should know, that such
opinion with respect to the matters upon which such certificate may be based as
aforesaid is erroneous. Any opinion of counsel or certificate delivered
hereunder may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of
Yamaha or ITT, stating that the information with respect to such factual matters
is in the possession of such Person, unless the Person delivering such
certificate or such counsel knows, or in the exercise of reasonable care should
know, that such certificate, opinion or representations with respect to such
matters are erroneous. Any opinion of counsel delivered hereunder may contain
necessary exceptions and qualifications.

12

--------------------------------------------------------------------------------


        (b)   Any opinion of counsel or certificate delivered hereunder may be
based, insofar as it relates to accounting matters, upon a certificate or
opinion of or representations by an independent public accountant or firm of
accountants, unless such counsel or the Person delivering such certificate, as
the case may be, knows that the certificate or opinions or representations with
respect to the accounting matters upon which the certificate or opinion may be
based as aforesaid are erroneous, or in the exercise of reasonable care should
know that the same are erroneous. Any certificate, opinion or representations of
any firm of independent public accountants filed with Yamaha shall contain a
statement that such firm is independent.

        (c)   Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments hereunder, they may, but need not, be consolidated and form one
instrument.

        SECTION 5.9.    Attorney Fees.    If any party shall retain an attorney
for the purpose of enforcing any of its rights under this Agreement or any of
the Financing Program Agreements against any other party, the losing such party
shall be responsible for and reimburse the prevailing party against all
attorney's fees and costs so incurred by it.

        SECTION 5.10.    Parties Bound.    This Agreement shall inure to the
benefit of and bind the parties hereto and their agents, employees, successors
and assigns.

        SECTION 5.11.    Contrary Provisions.    Unless otherwise provided
herein to the contrary, to the extent any provision contained in this Agreement
conflicts with any provision of any other agreement or understanding between the
parties hereto (including, but not limited to, the Financing Program
Agreements), the provision contained in this Agreement shall supersede such
other provision and be controlling with respect to the parties hereto; provided
that to the extent this Agreement does not conflict with or contradict a
provision contained in any other agreement or understanding between the parties
hereto now and in the future, the terms of any and all such other agreements
shall remain in full force and effect in accordance with their respective terms.

        SECTION 5.12.    No Offset.    Each party hereto hereby waives any
rights of offset against any obligations arising to the other hereunder.

        SECTION 5.13.    Termination.    Subject to Sections 3.4, 3.5 and 4.1,
this Agreement may be terminated at any time by either of the parties hereto
with no less than twelve (12) months' written notice to the other party prior to
the proposed date of effectiveness of termination; provided that this Agreement
shall remain effective as to obligations hereunder arising or that may arise on
account of transactions consummated prior to the effective date of such
termination.

        SECTION 5.14.    Third Party Beneficiaries.    This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and, in
addition, shall inure to the benefit of the Trustee and YMRC and their
respective successors and permitted assigns.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ITT and Yamaha have caused this Servicing Agreement
to be duly executed as of the day and year first above written.

    ITT COMMERCIAL FINANCE CORP.,
as Servicer
 
 
By:
/s/  G. LOHR      

--------------------------------------------------------------------------------

Name: G. Lohr
Title: Division President
 
 
YAMAHA MOTOR CORPORATION, U.S.A.
 
 
By:
/s/  RUSSELL D. JURA      

--------------------------------------------------------------------------------

Name: Russell D. Jura
Title: Vice President, Legal

14

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF ACCOUNTS

15

--------------------------------------------------------------------------------

SCHEDULE II

SCHEDULE OF CONCENTRATION ACCOUNTS

16

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.2

